Citation Nr: 0919163	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-43 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from December 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran submitted his current claim in September 2003.  
At that time he was also seeking service connection for a 
laryngeal papilloma.  Service connection was denied in 
December 2003.  The Veteran submitted a notice of 
disagreement (NOD) in May 2004.  The RO issued a statement of 
the case that addressed both the PTSD and laryngeal papilloma 
issues in December 2004.  The Veteran's substantive appeal 
was received that same month.  He limited his appeal to the 
PTSD issue.

The Veteran submitted a statement that was received at the RO 
in August 2006.  He said he wanted to claim service 
connection for PTSD and laryngeal papilloma.  The claim was 
forwarded to the RO by way of a cover letter from the 
Veteran's representative.  There is a handwritten note on the 
cover letter that said both issues were certified [on appeal] 
to the Board.  However, that was, and is, incorrect.  The 
only issue certified on appeal to the Board involved PTSD.  
The Veteran did not perfect the appeal of the December 2003 
denial of service connection for laryngeal papilloma.

As such, the submission of August 2006 represents a new claim 
for service connection for a laryngeal papilloma from the 
Veteran.  The 2006 claim that has not yet been developed or 
certified on appeal.  Accordingly, the issue is REFERRED to 
the RO for such further development as may be required.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from December 1970 to April 
1974.  He submitted an original claim for service-connected 
disability compensation in July 1974.  One of the issues 
involved entitlement to service connection for a nervous 
disorder.

The Veteran was afforded a VA examination in October 1974.  
The examiner stated that there was no evidence for a 
psychiatric diagnosis.  The Veteran's claim for service 
connection was denied in November 1974.  

The Veteran submitted a second claim for service connection 
for a nervous disorder in April 1976.  He asserted he was 
treated for symptoms in service.  The Board notes that the 
Veteran's service separation examination references 
"nervousness" which was attributed to job stress.  The 
Veteran's service treatment records include numerous 
laboratory and radiologic examinations for which clinical 
notes reflecting the reasons for laboratory examination are 
not of record.  One of the laboratory examination requests 
notes "anorexia" as the basis requiring the examination.  
The service treatment records may be incomplete.  An 
additional attempt to obtain records should be made/

In his claim for service connection for a psychiatric 
disorder, the Veteran also noted that he was then currently 
inpatient at the VA Hospital (Medical Center) in Tuskegee, 
Alabama, and asked that his claim be considered.  The Board 
notes that a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, was submitted from the VA hospital in Tuskegee to the 
RO in April 1976.  The RO responded that the Veteran was not 
service-connected for any disability that same month.  

The RO denied the claim, with notice, in May 1976.  No 
records were sought out and the claim was denied on the basis 
that no new and material evidence was received.

Associated with the claims folder are two additional VA Form 
10-7131s that represent requests for information from an RO 
by VA medical centers (VAMC).  The first is dated in December 
1982 and appears to be from the Westside VAMC in Chicago, 
Illinois.  The second is from the VAMC in Cincinnati, Ohio, 
and is dated in April 1985.  Both forms were directed to the 
RO in Indianapolis, Indiana.  There is no indication of any 
treatment having been provided.

The Veteran submitted his current claim for service 
connection for PTSD in September 2003.  He identified 
treatment from a VA outpatient clinic in Columbus, Georgia, 
from July 2003.  He also identified having received treatment 
for a second issue, laryngeal papilloma, at the Chicago 
Westside VAMC from July 1994 to November 1995.

The Veteran related that he served in the Republic of Vietnam 
from May 1972 to June 1972 and then at Ubon Air Force Base, 
Thailand, (Ubon) from June 1972 to May 1973.  He alleged 
stressful events that occurred at both assignments.  

The Veteran's case underwent development for both VA medical 
records and evidence related to his claimed stressors.  In 
regard to VA medical records, the RO obtained records from 
Chicago Westside VAMC for the period from July 1994 to 
October 1999.  There was no reference to any psychiatric 
diagnosis in those records.  A discharge summary, dated in 
June 1995, was also provided.  The Veteran was treated for 
alcohol dependence.  The discharge summary reported that the 
Veteran had completed a previous inpatient rehabilitation in 
Alabama in 1977.  

The Veteran responded to a request for stressor information 
in April 2004.  He included information of treatment on a VA 
Form 21-4142, Authorization for Release of Information.  He 
listed treatment for depression, anxiety and alcohol abuse at 
VAMC Tuskegee from March to May 1976.  He also listed 
treatment for alcohol dependence from the Chicago Westside 
VAMC during the period from July 1994 to November 1999.  This 
appears to be covered by the June 1995 summary that is 
already of record.  The Veteran listed additional treatment 
at VAMCs in Montgomery and Birmingham, Alabama, and a VA 
clinic in Columbus, Georgia.  The dates for the latter 
listings were from June 2003 to the present.  

VA records were obtained Chicago Westside VAMC and from 
Birmingham, Montgomery, and Columbus.  A specific request was 
made to the VAMC in Tuskegee for records from 1974 to 1976.  
A response was received in July 2004.  The VAMC reported the 
system of records named by the RO did not contain a record 
that was retrievable by the dates indicated - 1974 and 1976.  
It is not clear from the response what "system of records" 
was named and why a simple request for all records pertaining 
to the Veteran for that period did not yield the records.  

As to stressor corroboration, the Veteran related that he 
witnessed the shooting of an enemy prisoner by military 
police at Tan Son Nhut Air Base in Vietnam in May 1972.  He 
also said that he awoke in his quarters one night on the base 
to find an enemy intruder that was trying to blow up the 
quarters.  The intruder was captured and beaten unconscious.  
The Veteran said he was assigned to the 377th Civil 
Engineering Squadron at the time.

The Veteran also related stressors associated with his 
service with the 8th Civil Engineering Squadron at Ubon.  In 
an August 2003 outpatient entry he reported experiencing 
sniper attacks while enroute to off-base painting 
assignments.  He also said there were constant attempts by 
sappers to infiltrate the base.  He said there were king 
cobra snakes around the perimeter and that there would be 
bodies of sappers that were attacked by K-9 dogs used to 
patrol the perimeter.  

In April 2004 the Veteran provided a written statement 
regarding his stressors.  He also repeated that he was 
treated for psychiatric symptoms at Tuskegee in 1976.  In May 
2004 the Veteran provided additional stressor information.  
He said that his duties at Ubon involved maintenance of 
structures, runways, and vehicles as a painter at Ubon.  He 
also had to perform perimeter duty once a month.  He said 
this was stressful as he witnessed sentry dogs mutilate 
sappers each time he was on perimeter duty.  The Veteran also 
reported that he sometimes would stripe runways and the work 
would be halted by rocket attacks.  He said a majority of the 
attacks were at night.  

The Board remanded the Veteran's case for additional 
development in July 2007.

The Appeals Management Center (AMC) contacted the U. S. Army 
and Joint Services Records Research Center (JSRCC) (formerly 
Center for Unit Records Research (CURR)) to attempt to 
corroborate the above stressors.  A response was received in 
September 2007.  The JSRCC was unable to document the enemy 
activity described by the Veteran at Tan Son Nhut.  A second 
response, dated in June 2008, noted that the records of the 
377th Air Base Wing, the higher headquarters for the 
Veteran's claimed unit in Vietnam, could not document the 
shooting described by the Veteran.  The JSRCC was unable to 
corroborate a rocket attack on Ubon during the period from 
October to December 1972.  It is not clear from the record 
why the inquiry was limited to that period as the Board is 
unaware that the Veteran limited his description of rocket 
attacks on Ubon to a specific date or month.  

Additional development is required on the Veteran's 
stressors.  In particular those associated with his 
assignment at Ubon.  The previous request did not address 
rocket attacks during the entire period of the assignment but 
only for a particular date.  Although the JSRCC response 
encompassed a two-month period, it still did not address the 
period from June 1972 to May 1973 in total.  The request also 
did not ask for any information regarding sappers attacking 
the base or that the K-9 units would intercept the sappers 
and kill them.  The Veteran also alleged being subjected to 
sniper attacks but he has not provided anything more than 
vague information in this regard.  He must be asked to 
provide more detailed information on all of his claimed 
stressors.

The Veteran submitted a private psychological evaluation that 
was conducted in June 2008.  In addition to providing a 
diagnosis of PTSD, the report noted a military history from 
the Veteran to include his contentions of having served in 
Vietnam and Thailand.  The report also included a statement 
that the Veteran later enlisted in the Army National Guard 
and spent 14 years total in the military.

The Veteran has never provided any information regarding 
service in the National Guard.  Further, it is not clear from 
the private report if the Veteran's total military service 
includes the over three years spent on active duty or not.  
The Veteran must be contacted to obtain further information 
regarding any additional military service.  If he had such 
service, then his STRs for such service must be obtained.

Finally, another request must be made for VA treatment 
records dating back to the 1974-1976 period.  The previous 
response from VAMC Tuskegee does not explain that there were 
no records for the Veteran; only that there were no records 
based on the particular request.  Also, the Veteran related 
additional inpatient treatment for alcohol dependence in 
1977.  He must be contacted to determine if this was through 
VA or if the records are available if at a private facility.  
He also should be asked if there are any VA records 
outstanding based on the 1982 and 1985 VA Form 10-7131s from 
Chicago Westside VAMC and VAMC Cincinnati.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim from 1974 to 
the present.  This would include 
whether he had VA treatment for 
alcohol dependence in 1977 and 
whether he had additional VA 
treatment in 1982 and 1985.  The RO 
should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran.  

The RO should specifically request 
any and all VA treatment records 
from the Tuskegee VAMC for the 
period from 1974 to 1976.  This 
would include the VAMC obtaining any 
records that may have been retired 
to a records center.

2.  The Veteran must be contacted 
and asked to identify any additional 
military service, to include 
National Guard service, he may have 
subsequent to April 1974.  The RO 
must attempt to obtain all STRs 
related to any additional military 
service identified by the Veteran.

3.  The Veteran has steadfastly 
maintained that he received 
treatment for psychiatric symptoms 
in service.  The RO should contact 
the appropriate agency to determine 
if there are any outstanding STRs 
pertaining to psychiatric treatment 
for the Veteran during his period of 
active service from December 1970 to 
April 1974.  Request that the 
National Personnel Records Center 
(NPRC) search for any records which 
may be separately filed, such as 
psychiatric, mental health, family 
counseling, judicial punishment, or 
other records which may be 
separately filed.

4.  The Veteran should be contacted 
and requested to provide specific 
information regarding all of his 
claimed stressors.  The JSRCC was 
unable to corroborate the stressor 
of the shooting in Vietnam and 
indicated that additional evidence, 
such as the name of the individual 
doing the shooting would allow for a 
more detailed search.  

As to the stressor events at Ubon 
the Veteran must be advised that, if 
he wishes to claim events such as 
sniper attacks, sapper attacks, 
rocket attacks, or seeing dead 
bodies on the perimeter, he needs to 
provide as much detail as possible 
as to dates and locations on base, 
or off base, for the events.  The 
Veteran should be advised that if he 
is not specific in describing his 
stressors, corroboration from 
official sources may not be possible 
and that could adversely affect his 
claim.  

5.  The RO should prepare a summary 
of all the claimed stressors that 
have been reported.  The RO should 
then prepare a request to the 
appropriate agency, citing to the 
Veteran's claimed unit, events at 
that unit, and dates.  The agency 
should be asked to provide 
documentation, if available, 
regarding the claimed stressors.  

6.  Following the above, and upon 
receipt of a response in regard to 
the stressors, the RO must make a 
specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, 
and if so, what was the nature of 
the specific stressor or stressors.  
If the RO determines that the record 
establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors 
in service it has determined are 
established by the record.

7.  If, and only if, any alleged 
stressor(s) is/are corroborated, the 
RO should make arrangements with the 
appropriate VA medical facility for 
the Veteran to be afforded a 
psychiatric examination.  The RO 
must prepare a summary of the 
corroborated stressors and provide 
this summary to the examiner.  The 
claims folder should be sent to the 
examiner for review and the examiner 
should indicate that he/she has 
reviewed the claims folder, 
including STRs, and a separation 
examination which reflects that the 
Veteran reported nervous trouble due 
to job stress. 

All necessary special studies or 
tests, to include psychological 
testing and evaluation, should be 
accomplished.  

The examiner is requested to review 
the summary of stressors to be 
provided and included in the claims 
folder, and the examiner should 
consider these events for the 
purpose of determining whether 
exposure to an in-service stressor 
has resulted in PTSD.  If a 
diagnosis of PTSD is made, the 
examiner should specify: (1) whether 
an alleged stressor(s) found to be 
corroborated by the record is 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more in-service stressor that has 
been found by the examiner to be 
sufficient to produce PTSD.  The 
report of examination should include 
the complete rationale for all 
opinions expressed.

8.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


